Citation Nr: 1414918	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee musculoligamentous strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to August 1989, June 1990 to August 1990, May 2001 to October 2001, November 2002 to October 2003, and January 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In April 2010 and April 2013, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.
  
In February 2010, the Veteran and his wife testified during a video conference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In a May 2013 rating decision, the AOJ granted service connection for left knee mild medial compartment and patellofemoral degenerative joint disease and assigned a 10 percent rating, effective May 17, 2013.  The Veteran has not filed a notice of disagreement with this decision; therefore, the Board does not have jurisdiction over that issue at this time.  As the appeal period for that decision is still open, the Veteran may still exercise his appellate rights as to that issue, and the Board determines that the Veteran is not prejudiced by the Board's decision in this regard. 


FINDING OF FACT

Left knee musculoligamentous strain is productive of painful motion of the left knee with flexion to 120 degrees and extension to 0 degrees.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent have not been met for left knee musculoligamentous strain. 38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. 
§ 4.71a, Diagnostic Codes 5099-5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case was remanded by the Board in April 2010 and April 2013 to obtain private physician therapy records and to schedule VA examinations.  A review of the post-remand record shows that the private treatment records were received and VA examinations were conducted in August 2011 and May 2013.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333   (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination. The Veteran's service treatment records, VA medical records, private treatment records, and the reports of July 2007, August 2011, and May 2013 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that either examiner documented findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2)  requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during February 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The issue on appeal was explained by the Veterans Law Judge (VLJ).  In addition, the representative and the VLJ asked questions to ascertain the nature and severity of the Veteran's disability.  Further, the VLJ asked questions regarding the Veteran's medical treatment.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.
 
The Veteran's service-connected left knee disability has been assigned an initial 10 percent rating for musculoligamentous strain, pursuant to 38 C.F.R. § 4.73a, Diagnostic Codes 5099-5261, on the basis of painful motion.  The Veteran contends that his disability warrants a higher evaluation.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  However, for the most part, this guidance is pertinent to the question of entitlement to a rating for instability or subluxation under Diagnostic Code 5257 when the disability is rated for arthritis and limitation of motion. As discussed in the Introduction, the Veteran has been assigned a rating under Diagnostic Code 5257.  Therefore, contemplation of the propriety of such a rating is not necessary.

In addition, the VA General Counsel  has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 (i.e. the limitation of motion codes) for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Flexion limited to 60 degrees is assigned a 0 percent rating.  Where flexion is limited to 45 degrees, 10 percent is assigned.  Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a 0 percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5261.
The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

The Veteran has been afforded three VA examinations during the course of the appeal.  At a July 2007 VA examination, he exhibited range of motion from 0 to 90 degrees with pain occurring at 80 degrees. He denied experiencing flare-ups.  The Veteran reported subjective complaints of stiffness, weakness, swelling, popping, and fatigability.  He could walk between 1/4 and 1 mile.  The examiner indicated that the disability had a moderate impact on the Veteran's shopping, recreation, and traveling and a severe impact on exercise with sports prevented. 

In August 2011, the Veteran displayed range of motion from 0 to 135 degrees with pain limiting flexion to 120 degrees.  There was no pain with extension.   The Veteran denied flare-ups.

At the May 2013 VA examination, he Veteran exhibited pain on movement of the knee, tenderness to palpation, range of motion from 0 to 120 degrees with mild, intermittent pain occurring throughout the movement.    There was no additional loss of function with repetition.  The examiner found pain on motion, but not weakened movement, excess fatigability, or incoordination.  The left knee displayed slight subluxation/dislocation.  The examiner reported flare-ups with activities such as running, squatting, kneeling, and deep bending exercises.  However, the examiner could not quantify the potential further loss of function with flare-ups in degrees without resorting to speculation, noting that the Veteran already has mild intermittent pain throughout the motion from 0 to 120 degrees. 

In light of the above findings, the Board finds that a rating in excess of 10 percent for left knee musculoligamentous strain is not supported by the evidence.  A rating in excess of 20 percent is not warranted without evidence of flexion reduced to 30 degrees or extension limited to 15 degrees.  The Veteran's range of motion even with consideration of pain exceeds these criteria.  Moreover, the Board notes that a separate rating may be assigned for flexion and extension; however, the 10 percent assigned is for painful motion that would otherwise be noncompensable if rated purely on the degree of motion lost.  Thus, the Veteran's symptoms do not meet the criteria for a compensable rating under Diagnostic Code 5260 or 5261 for limitation of motion alone, and to rate the disability for painful flexion and painful extension would violate the rules against pyramiding. 

The Board has also considered whether a separate rating is warranted under various other diagnostic codes. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran had not had arthroscopic surgery on the left knee, and there were no meniscal defects noted on examination.  Thus, ratings under Diagnostic Codes 5258 and 5259 are not warranted.  Moreover, the Veteran has not displayed ankylosis of the left knee, impairment of the tibia and fibula, or genu recurvatum to warrant ratings under Diagnostic Codes 5256, 5262, or 5263.  Thus, a review of the record fails to reveal any additional functional impairment associated with the Veteran's foot disability so as to warrant application of alternate rating codes. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366   (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's service-connected left knee disability manifests painful motion, which results in impairment that is contemplated by the rating schedule.  The rating criteria for knees provide for disability ratings on the basis of limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in bending, squatting, running, and kneeling.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Moreover, with respect to the second Thun element, the evidence has not suggested that the Veteran's left knee disability caused a marked interference in his employment at any time. The August 2011 VA examiner documented no impact on the Veteran's work, but the May 2013 VA examiner noted the Veteran reported difficulty squatting or kneeling and keeping in shape for his work as a police officer.   Nevertheless, the examiner noted no time off from work, and these effects are of the type contemplated by the rating schedule.  In light of the above, the Board concludes that the Veteran's lumbar spine disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for left knee musculoligamentous strain is denied.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377   (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, as indicated, the Veteran is employed as a police officer.  Therefore, further contemplation of a TDIU rating is not necessary.


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee musculoligamentous strain is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


